DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Application 16/899,946 filed on 06/12/2020. Claims 1-20 are pending in the office action.

Claim Objections
Claims 1, 8, and 14 are objected to because of the following informalities:  
As per claim 1: line 16, replaces “or production” with -- and production--. (Markush Claims, MPEP 2117).
As per claim 8: line 13, replaces “or production” with -- and production--.
As per claim 14: line 4, replaces “or production” with -- and production--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 9-10, and 15-16 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 2, 9, and 15, recited the limitation “an operation to use a cost function based on a first principles physics model including boundary conditions” that contains unclear feature “a cost function” because the claim language and the specification do not describe how is/are “principles physics model” and/or boundary condition reflect or calculate “a cost function”. Such as the specification, paragraph [0057], par. [0063], recited as similar to claim language “wherein the DGPNN includes an operation to use a cost function based on a first principles physics model including boundary conditions”.
Thus, for the best understood as broadest interpretation as light to application specification and claim language, “a cost function” reflected to “operation cost” and/or “guidance related to field operations”.
Claims 3, 10, and 16 are also rejected because are depended directly or indirectly from claims 2, 9, and 15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-10, and 14-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schlumberger (WO 2019055565).
With respect to claims 1, 8, and 14: a system (‘565, fig. 5, system 560) comprising: 
a processor (‘565, fig. 5, 562); and 
a non-transitory memory device (‘565, fig. 5, memory 564) comprising instructions that are executable by the processor to cause the processor to perform operations (‘565, fig. 5, instructions 566) comprising: 
training a hybrid deep generative physics neural network (HDGPNN) (‘565, par. 146 and par. 148-149 “machine learning” (ML), “deep convolution neural network”) using measured data (acquired data) (‘565, par. 27) from a hydrocarbon reservoir penetrable by a wellbore (borehole) (‘565, par. 55, a value true dip measure from borehole images, par. 88, logging-while-drill, measuring-while-drill and par. 70-72, par. 90, par. 120, data acquired from a drill borehole to provide information about the geological formation that can be used for accessing the producibility of reservoir rocks penetrated by the borehole) and using projections from a deep generative physics neural network (DGPNN) (‘515, par. 51, par. 55, par. 148-150); 
iteratively computing a plurality of projected values for wellbore variables using the HDGPNN (‘565, par. 230); 
comparing the projected values to measured values (‘565, par. 230); 
adjusting the projected values using the HDGPNN until the projected values match the measured values within a convergence criteria to produce an output value for at least one controllable parameter (‘565, par. 230 and par. 231); and 
controlling equipment by applying the output value for the at least one controllable parameter, the equipment for at least one of formation of, stimulation of, or production from the wellbore (‘565, par. 98, 100, and 145).

With respect to claims 2, 9, and 15: the system of claim 1, wherein the DGPNN includes an operation to use a cost function based on a first principles physics model including boundary conditions (‘565, par. 46-51, “boundary conditions”, par. 132 and par. 231, where it states more accurate guidance related to field operations i.e., a cost function).
With respect to claims 3, 10, and 16, the system of claim 2, wherein the measured data and the projections include location-based temperature values for the hydrocarbon reservoir and the first principles physics model comprises a steady diffusion model (‘565, par. 46-48, par. 70, and par. 95).
With respect to claims 4 and 17: the system of claim 1, wherein the operations further comprise training the DGPNN by iteratively computing a set of outputs for an input combination (‘565, par. 230).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 11-13, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlumberger (WO 2019055565) in view of Energy Exploration & Expoitation (“EEE”) (KR 102155101).
With respect to claims 5, 11, and 18: Schlumberger does not teach denoising the measured values using the DGPNN to hybridize the measured values and the projections using a loss function based on mean squared error
EEE teaches an artificial neural network method includes neural network models can be largely divided into regression and classification problems, and the ground layer information prediction performed belongs to regression analysis because it is a problem prediction of predicting continuous ground layer information. In this regression analysis, the loss function can be configured in the form of Minimum-Mean-Squared-Error (MMSE) (see the highlight as below)

    PNG
    media_image1.png
    208
    1720
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of claimed invention to combine EEE and Schlumberger to modify Schlumberger’s machine learning having EEE’s regression analysis to have more accurate prediction results.

With respect to claims 6, 12, and 19: Schlumberger and EEE teaches the system of claim 5, wherein the equipment includes a drilling tool and the at least one controllable parameter comprises at least one of weight-on-bit, rate of penetration, or revolutions per minute of a drill bit, applied based on location or orientation of the drilling tool (‘565, par. 90-91).
With respect to claims 7, 13, and 20: the system of claim 1, wherein the DGPNN includes an operation to perform a nonlinear transformation of a hybrid input.

    PNG
    media_image2.png
    141
    1740
    media_image2.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973. The examiner can normally be reached Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/Primary Examiner, Art Unit 2851